*872CONCURRING OPINION by
President Judge PELLEGRINI.
While I join in the well-reasoned majority opinion, I write separately to address the issue of whether the Commonwealth must meet its burden to forfeit property by “clear and convincing” evidence or merely by the “preponderance of the evidence” standard of proof.
I acknowledge that it is not necessary to address this issue because of the way that this case has been resolved, and I also understand that we do not normally address issues not before us, even constitutional issues. However, we asked the parties to address this issue in their briefs because, as the majority points out, the precedent in this area is “mixed.” This standard of proof will become even more important as a result of our recent decision in Commonwealth v. 2010 Buick Enclave, 99 A.3d 163, 164 (Pa.Cmwlth.2014), which held that common law forfeiture could be used to seize property that facilitated a “fraudulent income tax scheme.” While, previously, forfeiture was normally applied to drug transactions, it can be now used to forfeit a bank’s computer system when it engages in mortgage fraud or to forfeit property involved in an environmental crime.
More importantly, because the precedent regarding the standard of proof in forfeiture proceedings is mixed, the resolution of that issue has an important impact on how we conduct our appellate review of whether the evidence is sufficient to take property without just compensation. When, as here, a party contends that there is insufficient evidence to suggest the forfeiture, it is important to address whether we review the evidence under the preponderance of evidence standard, the lowest degree of proof recognized by the justice system, or whether we conduct our review to see if there is clear and convincing evidence to support the judgment.1
I.
In the civil forfeiture context, the taking of private property implicates due process rights as guaranteed by the Pennsylvania Constitution. Article I, Section 1 of the Pennsylvania Constitution, out of which Pennsylvania’s law on due process derives, provides, in relevant part: All men are born equally free and independent, and have certain inherent and indefeasible rights, among which are those of enjoying and defending life and liberty, of acquiring, possessing and protecting ... property.... ” Pa. Const. art. I, § 1 (emphasis added).
The “fundamental requirement of due process is the opportunity to be heard ‘at a meaningful time and in a meaningful manner.’ ” Mathews v. Eldridge, 424 U.S. 319, 333, 96 S.Ct. 893, 902, 47 L.Ed.2d 18 (1976) (quoting Armstrong v. Manzo, 380 U.S. 545, 552, 85 S.Ct. 1187, 1191, 14 L.Ed.2d 62 (1965)). In Commonwealth v. Maldonado, 576 Pa. 101, 838 A.2d 710 (2003), our Supreme Court addressed what standard of proof is required to give a person the right to be heard in a “reasonable manner.” It stated that the appropriate standard of proof required in a proceeding goes to the risk that the party would suffer:
Briefly, the function of a standard of proof is to instruct the factfinder as to the level of confidence that society believes he should have in the correctness *873of his conclusion; furthermore, different standards of proof reflect differences in how society believes the risk of error should be distributed as between the litigants. Thus, the most stringent standard-beyond a reasonable doubt-is applicable in criminal trials due to the gravity of the private interests affected; these interests lead to a societal judgment that, given the severe loss that occurs when an individual is erroneously convicted of a crime, the public should bear virtually the entire risk of error. The preponderance-of-the-evidence standard, by contrast, reflects a belief that the two sides should share the risk equally; for this reason, it is applicable in a civil dispute over money damages, where the parties may share an intense interest in the outcome, but the public’s interest in the result is minimal. The clear and convincing standard falls between those two end-points of the spectrum; it is typically defined as follows:
The clear and convincing standard requires evidence that is so clear, direct, weighty, and convincing as to enable the [trier of fact] to come to a clear conviction, without hesitancy, of the truth of the precise facts [in] issue.
!|: * *
This Court has mandated an intermediate standard of proof — clear and convincing evidence — when the individual interests at stake in a state proceeding are both particularly important and more substantial than mere loss of money. Notwithstanding the state’s civil labels and good intentions, the Court has deemed this level of certainty necessary to preserve fundamental fairness in a variety of government-initiated proceedings that threaten the individual involved with a significant deprivation of liberty or stigma.
Id. at 715 (internal citations and quotation marks omitted).
II.
To determine whether due process under Article I, Section 1 of the Pennsylvania Constitution has been satisfied, it is appropriate to use the analysis employed to determine whether the procedure violates due process under the Fourteenth Amendment to the United States Constitution. R. v. Department of Public Welfare, 535 Pa. 440, 636 A.2d 142, 152-53 (1994). The analysis used to determine due process under the Fourteenth Amendment and which has been used to determine whether there is a violation under Article I, Section 1 of the Pennsylvania Constitution is the three-prong test set forth in Mathews. Under that test, the court must consider (1) the private interest that will be affected by official action; (2) the risk of erroneous deprivation through the procedures used; and (3) the government interest affected by any additional or substitute procedural requirement. Mathews, 424 U.S. at 335, 96 S.Ct. at 903. Because this test normally is used to determine what type of hearing — notice or a full-blown due process or timing — is required, it does not exactly fit in determining what type of standard of proof or scope of review needs to be employed, but I will base my analysis on that standard.
A. The Private Property Interest is a Constitutional Right.
In the civil forfeiture context, the taking of private property implicates that right as guaranteed by the Pennsylvania Constitution. As noted above, under Article I, Section 1 of our Constitution, possessing property rights is a fundamental property right.2 Because it is normally unconstitu*874tional to take an individual’s property •without just compensation, the private interest in the property is great, thereby increasing the need for a higher standard of review.
B. The Risk of Erroneous Deprivation Through the Procedures Used.
This is the standard that applies the least to this type of analysis because the preponderance of the evidence standard seems to have been arrived at by accident. At common law, there were two forms of forfeiture proceedings. The first involved the forfeiture of a felon’s real and personal property. This proceeding was in person-am in nature and the forfeiture did not attach until the offender was convicted: “ ‘The necessary result was, that in every [forfeiture] case where the Crown sought to recover such goods and chattels, it was indispensable to establish its right by producing the record of the judgment of conviction.’ The Palmyra, [25 U.S. (12 Wheat.) 1, 14 (1827) ].” Commonwealth v. Landy, 240 Pa.Super. 458, 362 A.2d 999, 1003 (1976).3 Obviously, the standard of proof under this type of forfeiture was proof beyond a reasonable doubt and any attempt to lower it would violate due process.
The second type of forfeiture proceeding was based on common law deodands and involved the forfeiture of an object causing the death of any creature. This forfeiture proceeding was in rem in nature and the property itself was considered the offender: “It is the property which is proceeded against, and, by resort to a legal fiction, held guilty and condemned as though it were conscious instead of inanimate and insentient.” Various Items of Personal Property v. United States, 282 U.S. 577, 581, 51 S.Ct. 282, 284, 75 L.Ed. 558 (1931).
However:
The immediate ancestor of modern civil forfeiture law is English admiralty law where ships, the most living of inanimate things, were treated as if endowed with personality and given a gender. After the creation of the United States, violations by ships and their cargo were *875made subject to civil forfeiture under the customs laws.
Commonwealth v. Real Property & Improvements at 2338 North Beechwood Street Philadelphia, 65 A.3d 1055, 1066 n. 21 (Pa.Cmwlth.2013) (citing Holmes, Jr., The Common Law 25 (1881)).4 Courts often could not obtain in person-am jurisdiction over those who committed maritime offenses but could obtain in rem jurisdiction over the wrongdoers’ ocean vessels. In maritime law, an action was brought against a ship as if it were the wrongdoer. This aspect of in rem doctrine is known as the “guilty property legal fiction.” This fiction treats inanimate objects as if they were sentient beings. Because of admiralty law and strong common law ties to common law deodand, forfeiture was considered a civil in rem proceeding with the normal civil preponderance of the evidence standard of proof.
While the extension.of the courts’ jurisdiction through the in rem guilty property fiction is still needed because courts still deal with property that has no owner and defendants that do not reside within the jurisdiction or that are unidentified, that fiction should not be used not to employ the proper standard of proof in forfeiture actions which are not being used to settle commercial disputes. Moreover, the guilty property legal fiction should not be used to abrogate the fundamental constitutional right to not have one’s property taken without just compensation. Once it is accepted that the purpose of in rem forfeiture is to target not the property but a person’s interest in that property, it is self-evident that the forfeiture is punishment.
Because a governmental taking of someone’s home is punishment,5 and because the “guilty property legal fiction” is an historical accident, the use of the clear and convincing evidence standard is the minimum standard that should be used to require fundamental fairness that would satisfy due process under the Pennsylvania Constitution. See Commonwealth v. Real Property & Improvements Commonly Known as 5444 Spruce Street Philadelphia, 574 Pa. 423, 832 A.2d 396, 399 (2003) (“It is settled law in Pennsylvania that a forfeiture effected pursuant to the Forfeiture Act [42 Pa.C.S. §§ 6801-6802] is a fine and thus subject to review under the Excessive Fines Clause.” (internal citation omitted)).
While, normally, the loss of money alone is usually not a basis for employing a “clear and convincing standard” since it then would have to be applied to most civil litigation cases, that does not mean that the standard is not employed when property interests are involved. Where fundamental fairness requires it, the interest is important, or there are inherent difficul*876ties with, the evidence, the clear and convincing evidence standard has been employed even though in the end only money is involved. See Taddei v. Department of Transportation, Bureau of Driver Licensing, 982 A.2d 1249, 1258 (Pa.Cmwlth.2009) (licensee must establish by clear and convincing evidence that she was not convicted of the offense in another state for which her license was suspended); Lanning v. West, 803 A.2d 753, 761 (Pa.Super.2002) (clear and convincing evidence required to prove an inter vivos gift); In re Estate of Agostini, 311 Pa.Super. 233, 457 A.2d 861, 865 (1983) (clear and convincing standard applied to determine lack of testamentary capacity or undue influence).
As we recently stated in Real Property & Improvements at 2338 North Beechwood Street Philadelphia,
Many of the most important rights guaranteed by the Constitution are rights of procedure without which the substantive rights of life, liberty and property would have little meaning. The procedures which constitute due process of law, like the right of an accused to trial by jury, are not ends in themselves but means of safeguarding these substantive rights. As Justice Frankfurter observed, “[t]he history of American freedom, is, in no small measure, the history of procedure.” Commonwealth v. Wharton, [495 Pa. 581, 435 A.2d 158, 161 (1981) (quoting Malinski v. New York, 324 U.S. 401, 65 S.Ct. 781, 89 L.Ed. 1029 (1945) (Frankfurter, J., concurring)) ]. “[Pjrocedural devices rooted in experience were written into the Bill of Rights not as abstract rubrics in an elegant code but in order to assure fairness and justice before any person could be deprived of ‘life, liberty, or property.’ ” Adams v. United States ex rel. McCann, 317 U.S. 269, 276, 63 S.Ct. 236, 240, 87 L.Ed. 268 [ (1942) ].
65 A.3d at 1064-65.
The risk of deprivation is so important that the Fourth and Fifth Amendment protections in criminal cases are applicable in forfeiture. United States v. United States Coin & Currency, 401 U.S. 715, 721, 91 S.Ct. 1041, 1044-45, 28 L.Ed.2d 434 (1971) (holding that the Fifth Amendment applies to forfeiture actions); One 1958 Plymouth Sedan v. Pennsylvania, 380 U.S. 693, 702, 85 S.Ct. 1246, 1251, 14 L.Ed.2d 170 (1965) (holding that Fourth Amendment protections are applicable to forfeiture proceedings). As stated by the United States Supreme Court, forfeiture proceedings are “within the reason of criminal proceedings.” One 1958 Plymouth Sedan, 380 U.S. at 698, 85 S.Ct. at 1249 (internal citation omitted).
With all those protections, including a beyond a reasonable doubt standard that is usually only applicable in criminal cases where a liberty interest is involved, it seems beyond cavil that the risk of someone losing his or her home and property would require a clear and convincing standard rather than just the preponderance of the evidence standard.
C. The Government Interest Affected by Any Additional or Substitute Procedural Requirement.
Other reasons advanced by the government are that forfeiture is a powerful weapon on the “war on crime,” it deters illegal activity, and it encourages property owners not to permit their property to be used for illegal activities. While those are important interests, they are not the only governmental interests involved because if they were, one could argue that the criminal “beyond a reasonable doubt” standard needs to supplant the preponderance of evidence standard. Simply, the clear and *877convincing evidence standard is required by fundamental fairness because of the inherent conflict of interest involved where the government profits from forfeiture actions.
Proceedings to forfeit property are brought by the district attorney. As our Supreme Court has stated in Commonwealth v. Dunlap:
The important power and vast discretion vested in the district attorney mandate that where a conflict of interest exists, the proceedings should be invalidated. In our society, the district attorney has virtually unfettered discretion to determine which cases to pursue and what crimes to charge. In order to ensure that this power is properly exercised, the district attorney must be held to the highest ethical standards which include avoiding even the appearance of a conflict of interest. In his dissenting opinion [in the Superior Court] in this case, Judge Hoffman noted:
“By its very nature, (the) discretion (vested in the prosecutor) is a subjective exercise; seldom is the motive for decision on record.... Our society can tolerate a system that allows such an accretion of power despite the limited ability to review the deeision[-]making process because we charge the district attorney ... with a high ethical standard. That standard the exercise of his ‘judicial capacity’ is breached not only by actual conflict of interest, but also by actions which have the appearance of conflict of interest.”
474 Pa. 155, 377 A.2d 975, 977 (1977).
The inherent conflict of interest problem here is even more acute because the district attorney’s office is the party that benefits from the forfeiture even if the funds derived from forfeiture are used for general purposes. Section 6801(f) of the Forfeiture Act provides:
Cash or proceeds of forfeited property transferred to the custody of the district attorney ... shall be placed in the operating fund of the county in which the district attorney is elected. The appropriate county authority shall immediately release from the operating fund, without restriction, a like amount for the use of the district attorney enforcing the provisions of The Controlled Substance, Drug, Device and Cosmetic Act [Act of April 14, 1972, P.L. 283, as amended, 35 P.S. §§ 780-101-780-144], The entity having budgetary control shall not anticipate future forfeitures or proceeds therefrom in adoption and approval of the budget for the district attorney.
42 Pa.C.S. § 6801(f).
At the very least, this leads to the appearance of a conflict of interest because the district attorney has a direct pecuniary interest in the outcome of a forfeiture action in that all the money forfeited goes to his office. It could also lead to the appearance of a conflict of interest where a district attorney could file charges that otherwise would not have been brought, where he “hypes” the charges so that the amount at issue would justify a forfeiture, or where he bargains away charges so that the defendant agrees not to oppose the related forfeiture action. See generally Eric Blumenson & Eva Nilsen, Article, Policing for Profit: The Drug War’s Hidden Economic Agenda, 65 U. Chi. L. Rev. 35 (1998).
While the government has an interest in successfully prosecuting the “war on crime,” in deterring illegal activity, and in encouraging property owners not to permit their property to be used for illegal activities through forfeiture, that does not mean that we should accept the preponderance of the evidence standard as appropriate to advance those interests. Those same interests are advanced by *878prosecuting the underlying crimes, yet no one suggests that the preponderance of the evidence standard should supplant the beyond a reasonable doubt standard. Simply, the overriding governmental interest is to instill confidence in the criminal justice system. The present forfeiture regime severely undermines that confidence because of the inherent conflict of interest that a district attorney has in seeking forfeiture to fund his or her expenditures that the Commissioners or Council have chosen not to fund.
III.
Because the risk that constitutionally protected private property may be taken by official action without compensation is great, the preponderance of the evidence standard is not sufficient in forfeiture proceedings. Rather, the clear and convincing evidence standard should be used because it would advance the governmental interest of enhancing society’s confidence that an individual’s property is being taken without compensation based on his or her conduct and not merely to fund government operations. Accordingly, I would apply the clear and convincing evidence standard to the forfeiture of property because it is required by Article I, Section 1 of the Pennsylvania Constitution.
Judge McCullough joins this concurring opinion.

. For example, in a license revocation case, we would still apply the clear and convincing evidence standard to determine whether a licensee overcame the rebuttable presumption arising from records that justified the suspension, even though the parties agreed and the trial court found that the preponderance of evidence standard applied.


. Pa. Const. art. I, § 1; see also Boyd v. United States, 116 U.S. 616, 627, 6 S.Ct. 524, *874530, 29 L.Ed. 746 (1886) ("The great end for which men entered into society was to secure their property.”). As recognized in Boyd:
The principles laid down in this opinion [regarding forfeiture of property] affect the very essence of constitutional liberty and security. They reach further than the concrete form of the case then before the court, with its adventitious circumstances; they apply to all invasions on the part of the government and its employees of the sanctity of a man's home and the privacies of life. It is not the breaking of his doors, and the rummaging of his drawers, that constitutes the essence of the offense; but it is the invasion of his indefeasible right of personal security, personal liberty[,] and private property, where that right has never been forfeited by his conviction of some public offense....
id. at 630, 6 S.Ct. at 532.


. Civil forfeiture is often analyzed as the confiscation of three different types of property: First is contraband, which is anything that, by law, "cannot be possessed at all or possessed only under strict conditions,” such as contaminated or misbranded products, controlled substances, unlawfully possessed firearms, counterfeit money, stolen property, and vehicles with false identification numbers. Mary M. Cheh, Can Something this Easy, Quick, and Profitable Also Be Fair? Runaway Civil Forfeiture Stumbles on the Constitution, 39 N.Y.L. Sch. L. Rev. 1, 14 (1994). Second are proceeds, which are the monetary profits derived from an illegal enterprise as well as any goods or investments purchased with that money. Third are instrumentalities, which are property used in committing a crime— they are integral to the crime, the means without which the crime could not have been committed as charged. See Rachel L. Brand, Civil Forfeiture as Jeopardy: United States v. Ursery, 518 U.S. 267, 116 S.Ct. 2135, 135 L.Ed.2d 549 (1996), 20 Harv. J.L. & Pub. Pol’y 292, 306 (1996).


. As the United States Supreme Court stated in Place v. Norwich & New York Transportation Co.,
To say that an owner is not liable, but that his vessel is liable, seems to us like talking in riddles. A man’s liability for a demand against him is measured by the amount of property that may be taken from him to satisfy that demand. In the matter of liability, a man and his property cannot be separated. ...
118 U.S. 468, 503, 6 S.Ct. 1150, 1162, 30 L.Ed. 134 (1886).


. See Austin v. United States, 509 U.S. 602, 616 n. 9, 113 S.Ct. 2801, 2809 n. 9, 125 L.Ed.2d 488 (1993) ("[F]orfeiture proceedings historically have been understood as imposing punishment despite their in rem nature.”); United States v. Baird, 63 F.3d 1213, 1223 (3d Cir.1995) (Sarokin, J., dissenting) ("Forfeiture of property ... is dependent not on the criminal nature of the property, but on the illegal use their owners make of them.... Therefore, it is the owners who are punished by the forfeiture of such property.” (internal citations omitted)).